department of the treasury internal_revenue_service washington d c may tax_exempt_and_government_entities_division uic kaki erik errerekek re krkrki kerrier aker hrkekekererkreeerka kkk ir rekkhekkk ere taxpayera er hike iita kiki ik kiki ik iii rik iari ik i ira www kkh rik ii kh rikki kaki kkk rake eek iahr ree hhi kiki herr eiiiik iii ik erik iaiii iiia iat ira y a eir ikk kia ki kiki kirk ik iiit ki kare ria in rik kerri ei ik ikk kiki i rare kia ek rr ik cc ompany oo rra iir kkk iir kk ik kiki eri krin iea ikikrikaa ei sum hri kiki ei hii kkk thick irie iiia tetra dear kkk kkk k this is in response to a letter dated date as supplemented by correspondence dated date date february march date and date submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations have been made in support of your ruling_request taxpayer a a single individual maintained ira w a traditional_ira as described in sec_408 of the internal_revenue_code code with company o on date taxpayer a converted ira w in the amount of sum to ira y a roth_ira as described in code sec_408a also with company o at the time of the subject conversion taxpayer a believed that he qualified for the conversion based on a modifted adjusted_gross_income of less than dollar_figure taxpayer a has reported the deemed income from the conversion on his federal_income_tax return fio iii ioi rior tk tax_return when taxpayer a met tax_return he was advised that he was due to a catastrophic illness taxpayer a was unable to meet with his tax advisor until date to discuss his with his accountant to prepare his not eligible to convert ira w to ira y because his modified_adjusted_gross_income exceeded dollar_figure taxpayer a was advised to seek relief as described in sec_301_9100-3 of the regulations accordingly taxpayer a has now filed his tax_return reflecting a proper recharacterization of the ira distribution taxpayer a’s request for relief under sec_301 of the regulations was filed with the service prior to the service discovering that taxpayer a was not eligible to convert traditional_ira w to ira y and prior to the service discovering that taxpayer a had not timely elected to recharacterize ira y back to a traditional_ira based on the foregoing information you request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted a period of sixty days from the date of this letter_ruling to recharacterize his ira y back to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not foi iori i toi iori permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 question answer-2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_301_9100-1 sec_301_9100-2 and of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date section c of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed bya regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in section sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied upon a qualified_tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election foto io icri io iii re sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a was ineligible to convert ira w to ira y since his modified_adjusted_gross_income for exceeded dollar_figure however at the time of the conversion and until he discovered otherwise taxpayer a believed that he was eligible to convert ira w to ira y due to illness taxpayer a did not timely file his federal_income_tax return taxpayer a did not learn that he was ineligible to convert ira w to ira y untit date when he met with his accountant to prepare his tax_return therefore it is necessary to determine whether taxpayer a is eligible for relief under the provisions of sec_301_9100-3 of the regulations although taxpayer a was ineligible for the roth_ira_conversion taxpayer a did not learn of such ineligibility unti taxpayer a made his request to the service before the service discovered taxpayer a's ineligibility to convert ira w to ira y the statute_of_limitations taxable_year is not closed under the with respect to your request for relief we believe that based on the information submitted and the representations contained therein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize ira y back to a traditional_ira specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the regulations therefore pursuant to sec_301 of the regulations taxpayer a is granted an extension of days from the date of this letter_ruling to so recharacterize ira y back to a traditional_ira this letter assumes that the above iras qualify under sec_408 of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or eited as precedent feu io ioi rior pursuant to a power_of_attorney on file with this office a copy of this letter has been sent to your authorized representative if you have any questions about this ruling please contact e rrr ire rik qt pe rrre erode ie sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose c01 arh n se dn aia iit tor rit ito to io rii iia risk jeg iicoioccoicigoi or igg hor
